Mr. Justice Pérez Pimentel
delivered the opinion of the Court.
The political group known as “Christian Action Party” is in process of registration to participate as a party by petition in the 1964 general elections. In view of the existing *68conflict of criteria between the directors of that group and the public officers as to which is the applicable law and governing the registration of new political parties, the former filed in the Superior Court a petition for a declaratory judgment against above-entitled appellees. Their complaint was dismissed and they allege before this Court that the trial court committed the following errors:
“(A) FIRST ERROR
“The Superior Court erred in holding that in order to acquire the category of party by petition for the 1964 elections, the Christian Action Party must register candidates by petition in and for three-fourths or more of the electoral precincts of the Commonwealth and to file petitions for nomination of candidates equivalent to ten percent or more of the total votes cast for all the candidates for the office of Governor in the 1960 elections.
“(B) SECOND ERROR
“The Superior Court erred in holding that Act No. 140 of June 30, 1961 does not increase the minimum requirements for the registration of new parties by the Act in force when the Constitution took effect; that Act No. 140 of 1961 is in full force and effect; that Veray Torregrosa acted within the law in refusing to administer oaths to the petitioners; and that the General Supervisor of Elections is the custodian of the petitions for registration of candidates.
“(C) THIRD ERROR
“The Superior Court erred in holding that plaintiffs have no standing to obtain the remedy of declaratory judgment because they have not registered as yet in one-half of the electoral precincts of the Island, nor filed petitions in a number equivalent to five percent of all the votes cast for Governor, assuming that such requirements are the necessary ones.”
CAP maintains that by virtue of § 6 of art. IX of the Transitory Provisions of our Constitution, the law which governs and establishes at present the minimum require*69ments for the registration of new parties is Act No. 6 of September 27, 1951 (Sp. Sess. Laws, p. 106), which amended § 14 of the Election Law, rather than Act No. 140 of June 30, 1961 (Sess. Laws, p. 304), which amended § 37 of the Election Law.
In our judgment, appellants stand on an erroneous premise and accordingly reach an erroneous conclusion. The constitutional provision invoked by petitioners-appellants reads as follows:
“Section 6. — Political parties shall continue to enjoy all rights recognized by the election law, provided that on the effective date of this Constitution they fulfill the minimum requirements for the registration of new parties contained in said law. Five years after this Constitution shall have taken effect the Legislative Assembly may change these requirements, but any law increasing them shall not go into effect until after the general election next following its enactment.” (Section 6 of the Transitory Provisions of the Constitution.)
The clear purpose of these provisions is to guarantee the subsistence of the political parties with all the rights recognized to them by the Election Law. In order to continue that subsistence it was sufficient for the political parties to fulfill the minimum requirements for the registration of new parties provided by the law in force when the Constitution went into effect. These requirements were less than those required by the Election Law in order to retain the category of principal party after the elections were held. The Legislative Assembly could not change those requirements during the first five years after the Constitution went into effect, and any law enacted after five years increasing those requirements would not have effect until after the general elections next following its enactment. Thus, the political parties which participated in the 1948 general elections as principal parties or parties by petition subsisted as principal parties if they fulfilled the minimum requirements for the registration of *70new parties provided by the law in force on July 25, 1952. The parties which participated in the 1952 and 1956 elections enjoyed the same protection. For the purposes of the subsistence or retention of the status as political party, the Legislature could change the minimum requirements provided by the Election Law five years after the Constitution took effect, although the law increasing those requirements would not go into effect until after the general elections next following its enactment.
What we wish to stress is that the purpose of that constitutional provision is to protect the subsistence of the political parties rather than the registration of new parties, which is, in our opinion, the error committed by appellants. How does a party lose its category of principal party or of party by petition? When the candidate of that party for Governor of Puerto Rico fails to obtain in the preceding general elections a number of votes equivalent to ten percent of the total votes cast at the last immediately preceding general elections by all the parties for all the candidates for Governor of Puerto Rico. It is so provided by § 14 of the Election Law. However, the Constitution changed the requirements for the subsistence of political parties as such at least during a period which some delegates to the Constituent Assembly called a “freezing” period, by providing that “they shall continue to enjoy all rights recognized by the Election Law, provided that on the effective date of this Constitution they fulfill the minimum requirements for the registration of new parties contained in said law.”
And the act which established the minimum requirements for the registration of new parties at the time the Constitution took effect was § 14 of the Election Law, as amended by Act No. 6 of September 27, 1951. That section provides:
“Section 14. — Political parties shall be the principal parties and the parties by petition. Principal party shall be any political party whose candidate for Governor of Puerto Rico received at *71the last immediately preceding general election a number of votes equivalent to ten (10) per cent or more of the total vote cast in said last immediately preceding general election by all parties for all candidates to the office of Governor of Puerto Rico.
“Principal majority party shall be the principal party whose candidate for Governor of Puerto Rico received at the last immediately preceding general election the largest number of votes cast in said last immediately preceding general election for all candidates to the office of Governor of Puerto Rico.
“Party by petition shall be any political party which, in accordance with Section 37 of this Act, registers in the Office of the Executive Secretary of Puerto Rico, for the immediately following general election, candidates by petition in and for three-fourths or more of the electoral precincts throughout the Island, and which files in said office, for said election, petitions for the nomination of candidates signed by a number of petitioners equivalent to ten (10) per cent or more of the total vote cast for all candidates to the office of Governor of Puerto Rico in the last immediately preceding general election.
“To the effects and for the purposes of the election to be held in November of the year 1952, any party shall be considered a party by petition and shall have the same rights as any principal party, which for said election, in accordance with Section 37 hereof, registers, in the office of the Executive Secretary of Puerto Rico, candidates by petition in and for one-half or more of the election precincts throughout the Island; and which files in said office, for said election, petitions for the nomination of candidates, signed by a number of petitioners equivalent to five (5) per cent or more of the total number of votes cast in the general election of 1948 for all candidates to the office of Governor of Puerto Rico. Said five (5) per cent shall be computed by taking into consideration only the petitions for the nomination of candidates filed by said party in accordance with section 37 of this Act, in those municipalities in and for which said party has filed in the office of the Executive Secretary petitions for the nomination of candidates signed by a number of petitioners equivalent to ten (10) per cent or more of the votes cast in each one of said municipalities for all can*72didates to the office of Governor of Puerto Rico in the 1948 election.
“Any political party which retains, acquires, or has the category of principal party, or of principal majority party, or of party by petition, shall be considered as, and enjoy the rights of, such principal party, principal majority party, or party by petition, until the candidate of said party to the office of Governor of Puerto Rico fails to obtain in a general election the number of votes necessary for attaining the category of principal party or principal majority party, or party by petition, in accordance with the provisions of this section.
“Except as otherwise provided in this section and in section 47 of this Act, every member of the Insular Board of Elections and every member of a local election board shall be entitled to and vote in said boards.”
The minimum requirement provided by this section in order that a party may qualify as a party by petition is the registration in the Office of the Executive Secretary of Puerto Rico, for the immediately following general elections, candidates by petition in and for three-fourths or more of the electoral precincts throughout the Island, and the filing in that office for such elections of petitions for nomination of candidates signed by a number of petitioners equivalent to ten percent or more of the total votes cast for all candidates for the office of Governor of Puerto Rico in the last immediately preceding general elections. This is the requirement which we shall call, in abbreviated form, ten percent and three-fourths of the electoral precincts.
As a transitory provision, § 14 supra reduced those requirements to the effects and for the purposes of the elections to be held in November 1952. In order to be considered a party by petition, it was sufficient to register for the elections of the year 1952 candidates by petition in and for one-half or more of the electoral precincts throughout the Island, and petitions for nomination of candidates signed by a number of petitioners equivalent to five percent or more of the total votes cast in the 1948 general elections for all candi*73dates for the office of Governor of Puerto Rico. We shall call it the requirement of five percent and one-half of the electoral precincts. We repeat that the transitory provisions reducing the percentage of votes and the number of precincts applied only to the elections to be held in November 1952. It does not extend, according to the context of § 14 supra of the Election Law, to the elections next following that of 1952. There is no question, however, that this minimum requirement of five percent and one-half of the electoral precincts governed for the registration of new parties as a transitory provision of § 14 of the Election Law on July 25, 1952, the effective date of the Constitution. Therefore, the political parties which in the 1948 elections received five percent of the total votes cast for all candidates for the office of Governor in one-half or more of all the electoral precincts were protected in their category of principal political parties by virtue of the constitutional provision copied at the outset of this opinion.
This was the requirement which was “frozen” in order to guarantee the subsistence of the political parties. However, that has nothing to do with the minimum requirements provided by § 14 for the registration of new parties. On this point the act in force on July 25, 1952 was clear. It required ten percent in three-fourths of the electoral precincts, with the exception of those parties which were registered by petition for the elections held in November 1952. After those elections the requirement of ten percent and three-fourths of the precincts again governed. It was so provided by the Election Law when the Constitution went into effect. Should it be considered that the Constitution “froze” the requirement of five percent for the registration of new parties, it would be necessary to add something to § 14 supra, in the fourth paragraph thereof, so as to read more or less like this: “To the effects and for the purposes of the election to be held in November of the year 1952, and those which *74may be held thereafter, any party shall be considered a party by petition, etc.” Act No. 6 of September 27, 1951 provided, on the contrary, for the expiration of its effectiveness, since according to its own terms it applied only to the 1952 elections. The laws which were not inconsistent with the Constitution continued in full force until amended or repealed or until they expired by their own terms. Art. IX, § 1, of the Constitution.
Our theory finds support both on the report of the Committee which considered the said constitutional provision and on the debates of the Constituent Convention.
The report of the Committee states the desire of the Convention thus: “. . . Nor does it involve the expression of a policy aimed at permitting the proliferation of political parties, but we wish the subsistence of those which, having qualified to continue enjoying the political rights inherent in organized political parties, cast for the office of Governor, under their emblem, a number of votes equivalent to five percent of the votes cast by all the parties for that office. At present this is the minimum requirement in order that the newly organized parties may register and operate as such. The rule which we adopt is not unbending; after five years the Legislative Assembly may change those requirements reducing or increasing them; if they are increased, the law so doing may not take effect until after the next following elections. We are not creating a privilege. All existing parties, and even those which may be organized as long as the rule herein adopted is not changed, shall enjoy the same rights.” Report of the Committee on Transitory Provisions and General Matters, 4 Journal of Proceedings 2627 (Equity ed. 1961). (Italics ours.)
The Constituent Convention was dealing with the subsistence of those parties which had participated in the preceding general elections. The purpose was to guarantee the subsistence of those parties by requiring only that they shall *75have cast or might cast for the office of Governor, in one-half of the electoral precincts, a number of votes equivalent to five percent of the votes cast by all the parties for such office in the 1948 elections. The constitutional provision does not mention this five percent, but it says so in another way in providing that the political parties shall continue enjoying all the rights recognized to them by the Election Law, “provided that on the effective date of this Constitution they fulfill the minimum requirements for the registration of new parties contained in said law” That is why the report of the Committee makes reference to the minimum requirement of five percent for the registration of new parties provided by the Act at the time the report was rendered and the Constitution took effect. The reality was that the requirement of five percent and one-half of the electoral precincts for the registration of new parties governed for the 1952 elections but not for succeeding elections, by virtue of the amendment to § 14 of the Election Law made by Act No. 6 of September 27, 1951. The purpose of the “rule herein adopted” to which reference is made in the report is to guarantee the subsistence of the existing parties and of those which may be organized, provided they cast in the general elections a number of votes equivalent to five percent of all the votes cast for the office of Governor. Political parties, principal as well as by petition, exist before the general elections, but they only subsist after the elections provided they have deposited in the ballot boxes the number of votes required by law. That number of votes was reduced from ten to five percent by virtue of the constitutional provision.
In the course of the debate of the transitory provision in the Constituent Assembly respecting the rights of political parties, many delegates were concerned with two fundamental questions' on which a great part of the debate turned. The first was whether greater requirements should be requested of the existing political parties to subsist as such *76parties than the new parties to register. The situation at that time was that according to the Election Law in force the parties which subsisted as principal political parties were those whose candidate for Governor received in the last general elections immediately preceding a total number of votes equal to ten percent or more of the total votes cast at those elections by all the parties for all the candidates for Governor, while by the Act of 1951, which amended § 14 of the Election Law, the new parties were only required to register petitions in one-half of the electoral precincts equivalent to five percent of the total number of votes cast for the office of Governor in the 1948 elections. Had it not been for that amendment which would govern for the 1952 elections, the percentage of votes for the registration of new parties was ten, or the same percentage required by law for the subsistence of political parties.
It was considered unfair to require five percent for the registration of new parties for 1952, while a greater number of votes was required for the subsistence of the old parties.
The second question which was also debated was the guarantee of the same rights to the parties which may be organized.
We understand that there was no debate on the requirements for the registration of new parties, nor that the purpose of § 6 of the Constitution establishes such requirements. Delegate Sold Morales said:
“This provision does not prohibit at all that such other methods may appear, be adopted and operate. We propose, naturally, a period which we could call a freezing period, not of political parties, but of exigency, of requiring the political parties as to the amount of votes to be required for their subsistence as principal party. That is what we freeze for a number of years, and colleague Negrón López now believes that the five percent is good. Tomorrow three or two may be good and this provision does not prohibit it, but it does prohibit that more than five percent be required for a specified period; and [it requires] *77that our people be permitted to have their ways of expression with this facility of five percent in order that the striving parties may retain their juridical personality on a par with the new parties which may register. This is, Mr. Chairman, the true purpose of our amendment. There is no reason why we should embitter our life and complicate it with technicalities. It is a clear and simple thing. ‘You, people, may register a political party with five percent of the voters who may give you their petitions. You, people, you may retain your political party if you cast five percent of the votes in the elections.’ That is all; since the law previously said that both things could be obtained on the basis of ten percent, today we limit it to five percent.
“I hope, Mr. Chairman and colleagues, that in this period— in this period of freezing of that condition of requiring the political parties a specified number of voters in order to subsist as such — I hope that our democratic growth, that the development of the methods of the people of finding better ways of expression shall have produced greater things and that this then will not be necessary. In the meantime I believe that there exists at present an inexplicable situation of inequality, of imbalance, because political parties are required five percent for registration purposes while another political party is required ten percent to retain its personality. I believe they should be on a par, the way it used to be in the law.” (3 Journal of Proceedings of the Constituent Convention 2179, 1961 ed.)
The same delegate had already stated the following:
“And in saying that we should be consistent with ourselves, what I point out is the fact that the existing Election Law in Puerto Rico required ten percent of the votes for political parties both to subsist as such after an election and to register and have the right to be recognized as a political party. Certain amendments have thereafter been introduced. It seems to me that the law has been amended on two occasions and the requirement for the registration of political parties has been limited. At this very moment there is in force in Puerto Rico a law which limits to five percent the number of petitions needed by a party to comply with the legal requirements and to be an organized party, and while we have done that for the parties which may register, we maintain in the law ten percent for the parties which, are registered and operating in the democratic *78struggle of the Puerto Rican people.” (Ill Journal of Proceedings of the Constituent Convention 2178, 1961 ed.)
When delegate Negrón López mentioned the five percent in certain areas and ten percent in others, he was referring, as he himself said, to “what the Election Law provides at present.” Yet, his argument does not shed much light on the problem under consideration and that is due to the fact that the theory advocated at that time by the delegate was that the problem involved in § 6 of the Constitution “is not of a constitutional character, it could be left to the Legislative Assembly.” In other words, the delegate objected to the incorporation in the Constitution of a transitory provision on the rights of political parties in the belief that the question was for the Legislative Assembly.
 Summing up, the requirement of five percent and one-half of the electoral precincts was frozen by § 6 of the Transitory Provisions of the Constitution for the subsistence of the political parties and not for the registration of new parties. And this is so because the requirement of five percent was at the same time a provision limited and applicable only to the new parties which might register for the 1952 elections. That was how § 14 of the Election Law stood on June 25, 1952, five percent and one-half of the precincts for the registration of new parties for the 1952 elections and ten percent and three-fourths of the precincts for succeeding elections. After the general elections of 1952, the Legislature did not enact any law restoring the requirement of five percent as it did by Act No. 6 of September 27, 1951 for the 1952 elections. On the contrary, Act No. 140 of June 30, 1961 ratified the requirement of ten percent for the registration of new parties. And since the Constitution froze the requirements for the subsistence of the political parties but not the requirements for the registration of new parties, it is obvious that CAP may only acquire the category of party by petition if it *79meets the requirement of ten percent and three-fourths of the electoral precincts.
For the reasons stated, the judgment appealed from will be affirmed.
The Chief Justice delivered a dissenting opinion in which Mr. Justice Hernández Matos and Mr. Justice Santana Becerra concur.
Mr. Justice Santana Becerra delivered a dissenting opinion in which the Chief Justice, Mr. Justice Hernández Matos and Mr. Justice Blanco Lugo concur.
Mr. Justice Blanco Lugo delivered a dissenting opinion in which Mr. Justice Santana Becerra concurs.